COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER OF CONTINUING ABATEMENT

Appellate case name:        Ryan C. Carlson v. Wells Fargo Bank, NA

Appellate case number:      01-18-00802-CV

Trial court case number:    17-CV-1558

Trial court:                212th District Court of Galveston County

        This Court’s March 19, 2019 Order of Abatement had abated and remanded this
case for the district court to hold a hearing, hear evidence, and enter findings of fact and
conclusions of law regarding appellant’s motion to reconsider his indigency status. In
addition, that Order had also ordered the district court to have a court reporter, or court
recorder, record the hearing and file the reporter’s record with this Court no later than 30
days from the March 19, 2019 order.
        On April 1, 2019, the district clerk filed a supplemental clerk’s record, which
includes the district court’s statement that its indigence finding had not changed. To date,
no supplemental reporter’s record of a hearing has been timely filed. Filings from appellee
state that the district court has not scheduled a hearing pursuant to our March 19, 2019
Order of Abatement.
        Accordingly, the Court sua sponte continues to ABATE the appeal and REMANDS
for the district court to hold a hearing and hear evidence pursuant to Rule 20.1(b)(3)(B) of
the Texas Rules of Appellate Procedure, and, as requested by this Court’s March 19, 2019
Order, and shall cause a court reporter, or court recorder, to record the hearing and file the
reporter’s record with this Court no later than 30 days from the date of this Order. We
further ORDER the district clerk to file a supplemental clerk’s record containing the trial
court’s findings and conclusions with this Court within 30 days of the date of this order.
        This appeal remains abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
supplemental clerk’s record and reporter’s record of the hearing are filed with this Court.

       It is so ORDERED.
Judge’s signature: ____/s/__Sherry Radack____________
                  Acting individually  Acting for the Court
Date: __April 11, 2019___